 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    COLEMAN KENYATTA SMITH, Jr.,                      No. 2:18-cv-2549-EFB P
12                        Plaintiff,
13            v.                                        ORDER
14    J. GROVE, et al.,
15                        Defendants.
16

17           Plaintiff proceeds without counsel in an action brought under 42 U.S.C. § 1983. On

18   March 10, 2020, the court dismissed plaintiff’s third amended complaint with leave to amend.

19   ECF No. 17. Plaintiff has since filed a filed an unsigned, single-paragraph document with the

20   court. ECF No. 18. It is not clear whether plaintiff intended for this to serve as a fourth amended

21   complaint.

22           Federal courts must engage in a preliminary screening of cases in which prisoners seek

23   redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C.

24   § 1915A(a). The court must identify cognizable claims or dismiss the complaint, or any portion

25   of the complaint, if the complaint “is frivolous, malicious, or fails to state a claim upon which

26   relief may be granted,” or “seeks monetary relief from a defendant who is immune from such

27   relief.” Id. § 1915A(b).

28   /////
                                                        1
 1          The court cannot conduct the required screening of plaintiff’s complaint because plaintiff
 2   has not signed it. See ECF No. 1. Rule 11 of the Federal Rules of Civil Procedure requires that
 3   “[e]very pleading, written motion, and other paper . . . be signed by at least one attorney of record
 4   in the attorney’s name—or by a party personally if the party is unrepresented.” Fed. R. Civ. P.
 5   11(a). Because plaintiff did not sign the filing (ECF No. 18), it will be disregarded. Within thirty
 6   days, plaintiff may file an amended complaint that is signed. See Fed. R. Civ. P. 3 (“A civil
 7   action is commenced by filing a complaint with the court.”). Failure to comply with this order
 8   may result in an order closing this case.
 9          To facilitate the filing of an amended complaint that complies with the Federal Rules of
10   Civil Procedure, the court will direct the Clerk of the Court to send plaintiff a form complaint. If
11   plaintiff chooses to file an amended complaint, he shall do so using the court’s form.
12          It is THEREFORE ORDERED that:
13          1.      The Clerk of the Court shall note on the docket that plaintiff’s March 26, 2020
14                  filing (ECF No. 18) is disregarded;
15          2.      The Clerk of the Court shall mail to plaintiff this court’s form complaint for
16                  section 1983 actions by prisoners; and
17          3.      Failure to file an amended complaint within 30 days from the date of this order
18                  may result in the dismissal of this action for the reasons stated in the court’s March
19                  9, 2020 screening order.
20   DATED: April 3, 2020.
21

22

23

24

25

26

27

28
                                                        2
